Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Information Disclosure Statement


1.	The information disclosure statement (IDS) submitted on 02/24/2021 has been considered by Examiner and made of record in the application file.

Reasons for Allowance


2.    Claims 1-20 are allowed over the prior art record.

3.    The following is an examiner’s statement of reasons for allowance:

Kondo (U.S. PUB. 2019/0008079) teaches an electromagnetic interference suppressor is disposed so as to be effective for noise in a wide frequency band including a high frequency band. Provided is an electronic device including an electromagnetic interference suppressor; an interfering object configured to generate an electromagnetic wave; an interfered object to be affected by the electromagnetic wave; a substrate configured to mount thereon the interfering object and the interfered object; and the electromagnetic interference suppressor disposed in parallel to the substrate, and is disposed along only one of the interfering object and the interfered object. When an end portion of the interfering object opposed to the interfered object is defined as a first end portion, and an end portion of the interfered object opposed to the interfering 

Jaze et al. (U.S. PAT. 8,243,469) teaches an input/output cable port assembly and electromagnetic interference (EMI) attenuation method are provided. The port assembly includes a cable port structure for an electronics rack with an opening for input/output cables to pass therethrough, and a first and a second partition. The first and second partitions couple to the cable port structure and reside within the opening. The first partition includes at least one ferrite inductor portion and the second partition includes at least one second ferrite inductor portion. The partitions are configured to be disposed adjacent to each other as adjoining partitions within the cable port structure, and when disposed as adjoining partitions, the first and second ferrite inductor portions mate and define a ferrite inductor with a central opening for input/output cable(s) of the electronics rack to pass. The ferrite inductor attenuates electromagnetic interference resulting from transient or steady state currents on the cable(s) passing therethrough.

Consider claims 1-10, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest an internal volume that is electromagnetic interference (EMI) isolated; an electromagnetic radiation (EMR) suppressing vent that defines one wall of the internal volume; and a wireless system comprising: a first portion, disposed in the internal volume, adapted to receive network data units from EMI emitting devices disposed in the internal volume and a second portion of the wireless system; and the second portion, disposed outside of the internal volume, adapted to obtain the network data units from the first portion using a wireless connection that utilizes a transmission 

Consider claims 11-15, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest obtaining, by a first portion of a wireless system disposed in an EMI- suppressed internal volume of a data processing device, a network data unit from an EMI emitting device disposed in the internal volume; providing, to a second portion of the wireless system disposed outside of the EMI-suppressed internal volume, the network data unit via a wireless connection that utilizes a transmission path that traverses an electromagnetic radiation (EMR) suppressing vent that separates the first portion of the wireless system from the second portion of the wireless system; and forwarding, by the second portion of the wireless system, the network data unit towards a recipient, in combination with other limitations, as specified in the independent claim 11, and further limitations of their respective dependent claims 12-15.

Consider claims 16-20, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest obtaining, by a first portion of a wireless system disposed in an EMI- suppressed internal volume of [[a]]the data processing device, a network data unit from an EMI emitting device disposed in the internal volume; providing, to a second portion of the wireless system disposed outside of the EMI-suppressed internal volume, the network data unit via a wireless connection that utilizes a transmission path that traverses an electromagnetic radiation (EMR) suppressing vent that separates the first portion of the wireless system from the second portion of the wireless system; and forwarding, by the second portion of the wireless system, the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


4.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649